In an action, inter alia, to foreclose a mortgage on real property, five of the defendants appeal from (1) an order of the Supreme Court, Suffolk County, dated September 20, 1978, which, inter alia, granted plaintiffs motion for summary judgment, and (2) a decision of the same court, dated June 19, 1978, upon which the order is based. Appeal from decision dismissed. No appeal lies from a decision. Order reversed, and motion for summary judgment denied. Appellants are awarded one bill of $50 costs and disbursements. In our opinion the record presents issues of fact which can be resolved only upon a trial. Mollen, P. J., Damiani, Laser and Hargett, JJ., concur.